t c memo united_states tax_court jim wood land clearing co inc petitioner v commissioner of internal revenue respondent docket no filed date allen l wood an officer for petitioner andrew m tiktin for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined the following deficiencies addition_to_tax and penalties relating to petitioner's federal income taxes addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure -- dollar_figure big_number dollar_figure big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the remaining issue for decision is whether for and petitioner may reduce its gross_income by expenses paid to construct two houses findings_of_fact petitioner is a florida corporation whose principal_place_of_business was in lake placid florida at the time the petition was filed petitioner does land clearing and demolition work in dade county florida during the years in issue allen wood was petitioner's president and sole shareholder allen wood owned two unimproved lots in highlands county florida in and petitioner expended dollar_figure and dollar_figure respectively to construct two single-family houses on allen wood's lots in calculating its and gross_income petitioner subtracted these expenditures as cost_of_goods_sold on date allen wood formed wood developers inc wood developers he was president and a 50-percent_shareholder of the corporation in date allen wood transferred to wood developers his interest in the improved lots and wood developers sold both properties on its federal tax_return wood developers reported the income from the sale of the properties opinion respondent determined that for and petitioner was not entitled to reduce its gross_income by construction expenses relating to the two houses at trial the court asked allen wood why these expenditures were characterized as cost_of_goods_sold allen wood stated that he did not know why and acknowledged that such treatment could have been wrong we sustain respondent's determination the construction expenses related to houses that were built on allen wood's property and ultimately sold by wood developers in essence petitioner paid allen wood's construction expenses see 11_tc_1095 stating that a shareholder's personal expenses are not a part of a corporation's cost_of_goods_sold affd 179_f2d_619 lst cir petitioner contends in the alternative that it is entitled to an advertising deduction for these expenses at trial allen wood attempted to establish a nexus between petitioner's business and an advertising deduction by asserting that petitioner's payment of the expenses was part of a plan to meet local contractors we reject petitioner's contention advertising expenses are deductible if such expenses are ordinary and necessary sec_162 see sec_1_162-1 income_tax regs an expense is ordinary if it 1s customary or usual within a particular trade business or industry see 308_us_488 and necessary if it is appropriate or helpful for the business see 290_us_111 it is not customary or usual for land clearing businesses to advertise their services by constructing houses in addition payment of the construction expenses was not appropriate or helpful in promoting petitioner's land clearing business moreover the expenses were incurred for allen wood's personal benefit rather than for business considerations relating to petitioner see 55_tc_94 holding that a business_expense deduction will not be allowed for an expenditure that 1s primarily motivated by personal rather than business considerations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
